Filed 04/25/19                                       Case 19-22492                                                         Doc 7
                                          United States Bankruptcy Court
                                         Eastern District of California
    In re:                                                                                  Case No. 19-22492-D
    Chadwick Bowman Wells                                                                   Chapter 7
    Audra Lee Wells
             Debtors
                                             CERTIFICATE OF NOTICE
    District/off: 0972-2           User: admin                  Page 1 of 2                   Date Rcvd: Apr 23, 2019
                                   Form ID: 309A                Total Noticed: 68

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Apr 25, 2019.
    db/jdb         +Chadwick Bowman Wells,     Audra Lee Wells,    501 Elefa Street,     Roseville, CA 95678-1409
    aty            +Barry H. Spitzer,     980 9th Street, Suite 380,     Sacramento, CA 95814-2723
    22739504       +ADP,   80 Blue Ravine Road,      Folsom CA 95630-4702
    22739503       +ADP,   4730 Myrtle Avenue Suite A,      Sacramento CA 95841-3645
    22739505       +All in One Pest Control,     730 Vernon Street,     Roseville CA 95678-3253
    22739506       +Alsco,    3391 Lanatt Street,     Sacramento CA 95819-1917
    22739507       +Ameripride Linen,     Turner Law Group,    1104 Corporate Way,    Sacramento CA 95831-3875
    22739508        Ascentium Capital LLC,     23970 Highway 59 North,     Kingwood TX 77339-1535
    22739511       +Bay Area Credit Service LLC,      4145 Shackleford Road Suite 330B,     Norcross GA 30093-3541
    22739512        Berkshire Hathaway GUARD,     P O Box 785570,     Philadelphia PA 19178-5570
    22739513        Berryessa Brewing,     27260 CA-128,    Winters CA 95694
    22739514       +Best Buy,    PO Box 790441,     Saint Louis MO 63179-0441
    22739515       +Bowman Wells,     501 Elefa Street,    Roseville CA 95678-1409
    22739520       +CIR Law Offices International,      2650 Camino Del Rio North Suite 308,     San Diego CA 92108-1632
    22739519       +Capitol Pacific,     Quarry Ponds LLC,    7110 Douglas Blvd,    Granite Bay CA 95746-6211
    22739521       +Cohen Durrett,     2100 Northrop Avenue Suite 900,     Sacramento CA 95825-3921
    22739522       +Consolidated Communications,      211 Lincoln Street,    Roseville CA 95678-2614
    22739523       +Crooked Lane Brewing,     536 Grass Valley Hwy,     Auburn CA 95603-3807
    22739524       +D and P,    7 Taylor Street,     Roseville CA 95678-2643
    22739526       +DCR,   4322 Orange Grove Avenue,      Sacramento CA 95841-4156
    22739527       +Deidra Wells,     501 Elefa Street,    Roseville CA 95678-1409
    22739528       +Douglas B Provencher Esq,     Provencher and Flatt LLP,     823 Sonoma Avenue,
                     Santa Rosa CA 95404-4714
    22739529        EnviroMasters Inc,     2790 US-27,    Carrollton GA 30117
    22739530       +Fort Rock Brewing,     12401 Folsom Blvd Suite 110,     Rancho Cordova CA 95742-6422
    22739532       +Green Air Supply,     216 Puyallup Avenue,    Unit S-111,    Tacoma WA 98421-1114
    22739533       +Hemar Rousso and Heald LLP,      15910 Ventura Blvd 12th Floor,    Encino CA 91436-2829
    22739535       +Honda Financial Services Synergetic,      1220 Old Alpharetta Road Suite 350,
                     Alpharetta GA 30005-3972
    22739538       +Liberty Mutual Insurance,     Cain and Weiner,     1699 E Woodfield Road Suite 360,
                     Schaumburg IL 60173-4935
    22739540       +Magnolia CBNA,     PO Box 6497,    Sioux Falls SD 57117-6497
    22739541       +Markstein Beverage,     Northern California Collection Service,      700 Leisure Lane,
                     Sacramento CA 95815-4299
    22739542       +Mr Cooper,    PO Box 619098,     Dallas TX 75261-9098
    22739543       +Mussetter Distributors,     12979 Earhart Avenue,     Auburn CA 95602-9076
    22739547       +Pacific Seafood,     Cash Flow Management,    PO Box 42407,    5530 S E Center Street,
                     Portland OR 97206-3951
    22739548       +Paul Black,    PO Box 1482,     Rocklin CA 95677-7482
    22739549       +Produce Express,     8340 Belvedere Avenue,    Sacramento CA 95826-5902
    22739550       +Radius Global Solutions LLC,      PO Box 390905,    Mail Code CBBK2,    Minneapolis MN 55439-0905
    22739552       +Richard Azevedo,     Michael and Maxine Short,     11899 Edgewood Road Suite B,
                     Auburn CA 95603-3435
    22739553       +Saccani Distributiing,     2600 5th Street,    Sacramento CA 95818-2899
    22739555       +Seatninja,    600 Gianni Court,     Roseville CA 95661-3982
    22739556        Sound Pros,    PO Box 323,    Loomis CA 95650-0323
    22739557       +Southern Wine and Spirits,      1301 N Market Blvd,    Sacramento CA 95834-2983
    22739560       +Terriell Outsource Group,     9381 E Stockton Blvd 116,     Elk Grove CA 95624-5069
    22739561       +US Foods,    AGA,    740 Walt Whitman Road,    Melville NY 11747-2212
    22739562       +US Small Business Administration,      Legal Division District Office,     6501 Sylvan Rd Ste 100,
                     Citrus Heights CA 95610-5017
    22739563       +VanWells Inc,     501 Elefa Street,    Roseville CA 95678-1409
    22739564       +Wolkin Law Group,     235 W Giaconda Way Suite 217,     Tucson AZ 85704-4343
    22739565       +Zee Medical,    10449 Old Placerville Road,      Sacramento CA 95827-2508

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +EDI: FKHUSTED.COM Apr 24 2019 07:08:00       Kimberly J. Husted,    11230 Gold Express Dr #310-411,
                     Gold River, CA 95670-4484
    smg             EDI: EDD.COM Apr 24 2019 07:08:00       Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Apr 24 2019 07:08:00       Franchise Tax Board,    PO Box 2952,
                     Sacramento, CA 95812-2952
    22739534        EDI: HNDA.COM Apr 24 2019 07:08:00       Honda Financial Services,    PO Box 1844,
                     Alpharetta GA 30023-1844
    22739509       +EDI: ATTWIREBK.COM Apr 24 2019 07:08:00       AT and T,   Bankruptcy Department,
                     4331 Communications Drive,    Flr 4W,    Dallas TX 75211-1300
    22739510       +EDI: BANKAMER2.COM Apr 24 2019 07:08:00       Bank of America Corporate Account,
                     100 North Tryon Street,    Charlotte NC 28255-0001
    22739516       +EDI: RESURGENT.COM Apr 24 2019 07:08:00       CACH LLC,   PO Box 1269,    Greenville SC 29602-1269
    22739517       +EDI: CALTAXFEE Apr 24 2019 07:08:00       California Department of Tax and Fee,
                     Account Information Group MIC 29,     PO Box 942879,   Sacramento CA 94279-0001
    22739518        EDI: CAPITALONE.COM Apr 24 2019 07:08:00       Capital One,    PO Box 30285,
                     Salt Lake City UT 84130-0285
Filed 04/25/19                                                  Case 19-22492                                                                     Doc 7



    District/off: 0972-2                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 23, 2019
                                          Form ID: 309A                      Total Noticed: 68


    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
    (continued)
    22739525       +E-mail/Text: ar.sacramento@dbibeverage.com Apr 24 2019 03:15:00       DBI,   3500 Carlin Drive,
                     West Sacramento CA 95691-5872
    22739531        EDI: CALTAX.COM Apr 24 2019 07:08:00      Franchise Tax Board,   Bankruptcy Unit,
                     P O Box 2952 - MS A-340,   Sacramento CA 95812-2952
    22739536        EDI: IRS.COM Apr 24 2019 07:08:00      Internal Revenue Service,
                     Centralized Insolvency Operations,    PO Box 7346,   Philadelphia PA 19101-7346
    22739537        EDI: CBSKOHLS.COM Apr 24 2019 07:08:00      Kohls Department Store,    PO Box 3043,
                     Milwaukee WI 53201-3043
    22739537        E-mail/Text: bncnotices@becket-lee.com Apr 24 2019 03:14:51      Kohls Department Store,
                     PO Box 3043,   Milwaukee WI 53201-3043
    22739539       +EDI: TSYS2.COM Apr 24 2019 07:08:00      Macys,   PO Box 8053,   Mason OH 45040-8053
    22739544       +E-mail/Text: bk_notices@ncb.coop Apr 24 2019 03:15:05      NCB FSB,    139 South High Street,
                     Hillsboro OH 45133-1442
    22739545       +E-mail/Text: bankruptcy@ondeck.com Apr 24 2019 03:15:37      On Deck,    1400 Broadway,
                     New York NY 10018-5225
    22739546        E-mail/Text: PGEBankruptcy@pge.com Apr 24 2019 03:15:34      Pacific Gas and Electric,
                     Bankruptcy Unit,   PO Box 8329,    Stockton CA 95208
    22739551       +E-mail/Text: collections@rapidadvance.com Apr 24 2019 03:15:33      Rapid Advance,
                     4500 East West Highway 6th Floor,    Bethesda MD 20814-3327
    22739554        E-mail/Text: bknotices@schools.org Apr 24 2019 03:15:32      Schools FCU,    PO Box 526001,
                     Sacramento CA 95852-6001
    22739558        EDI: RMSC.COM Apr 24 2019 07:08:00      Synchrony Bank,   Attn Bankruptcy Dept,     PO Box 965060,
                     Orlando FL 32896-5060
    22739559        EDI: CHRYSLER.COM Apr 24 2019 07:08:00      TD Auto Finance,   PO Box 9223,
                     Farmington Hills MI 48333-9223
                                                                                                  TOTAL: 22

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Apr 25, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on April 23, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 04/25/19                                                            Case 19-22492                                                                                  Doc 7
        Information to identify the case:
        Debtor 1              Chadwick Bowman Wells                                                      Social Security number or ITIN            xxx−xx−5289
                              First Name   Middle Name     Last Name                                     EIN _ _−_ _ _ _ _ _ _
        Debtor 2              Audra Lee Wells                                                            Social Security number or ITIN            xxx−xx−2699
        (Spouse, if filing)
                              First Name   Middle Name     Last Name                                     EIN     _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court             Eastern District of California
                                                                                                         Date case filed for chapter 7: 4/22/19
        Case number:          19−22492 − D − 7
                                                                                                                                                                12/15

        Official Form 309A (For Individuals or Joint Debtors)
        Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
        For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
        been entered.

        This notice has important information about the case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
        property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
        violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
        or not exist at all, although debtors can ask the court to extend or impose a stay.

        The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
        debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
        for more information.)

        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.

        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                         About Debtor 1:                                               About Debtor 2:

         1.     Debtor's full name                       Chadwick Bowman Wells                                         Audra Lee Wells

         2.     All other names used in the aka Chad Wells                                                             aka Audra Lee VanLandingham
                last 8 years

         3.    Address                                 501 Elefa Street                                                501 Elefa Street
                                                       Roseville, CA 95678                                             Roseville, CA 95678

         4.    Debtor's attorney                       Barry H. Spitzer                                                Contact phone: 916−442−9002
                                                       980 9th Street, Suite 380
               Name and address                        Sacramento, CA 95814

         5.    Bankruptcy trustee                      Kimberly J. Husted                                              Contact phone: 916−635−1939
                                                       11230 Gold Express Dr #310−411
               Name and address                        Gold River, CA 95670

                                                                                                                                For more information, see page 2 >


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 1
Filed 04/25/19                                                           Case 19-22492                                                                                     Doc 7
        Debtor: Chadwick Bowman Wells and Audra Lee Wells                                                                    Case number: 19−22492 − D − 7


        6. Bankruptcy clerk's office                     Robert T Matsui United States Courthouse                         Hours: M−F 9:00 AM − 4:00 PM
                                                         501 I Street, Suite 3−200
             You may inspect all records filed in this   Sacramento, CA 95814                                             www.caeb.uscourts.gov
            case at this office or online at                                                                              Phone: (916) 930−4400
            www.pacer.gov.
                                                                                                                          Date: 4/23/19

        7. Meeting of creditors                          May 31, 2019 at 09:00 AM                                         Location:
            Debtors must attend the meeting to be
            questioned under oath. In a joint case,      The meeting may be continued or adjourned to a later date.       Robert T Matsui United States
            both spouses must attend. Creditors may      If so, the date will be on the court docket.                     Courthouse, 501 I Street, Room
            attend, but are not required to do so.                                                                        7−A, 7th Floor, Sacramento, CA

                                                                                                                          Debtors are required to bring
                                                                                                                          government issued photo identification
                                                                                                                          and proof of social security number to
                                                                                                                          the meeting of creditors.


        8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any determination concerning
                                                         the presumption of abuse. If more complete information, when filed, shows that the presumption has
            If the presumption of abuse arises, you      arisen, creditors will be notified.
            may have the right to file a motion to
            dismiss the case under 11 U.S.C. §
            707(b). Debtors may rebut the
            presumption by showing special
            circumstances.


        9. Deadlines                                     File by the deadline to object to discharge or                   Filing deadline: 7/30/19
            The bankruptcy clerk's office must receive   to challenge whether certain debts are
            these documents and any required filing      dischargeable:
            fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


        10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                         it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
            Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
            you receive a notice to do so.


        11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                         to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                         have any questions about your rights in this case.


        12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                         distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                         the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                         exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.



        13. Options to Receive Notices                   Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can
            Served by the Clerk by Email                 register for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of
                                                         Court. Both options are FREE and allow the Clerk to quickly send you court−issued notices and orders by
            Instead of by U.S. Mail                      email.


        Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
